[Letterhead] July 16, 2009 VIA ELECTRONIC “EDGAR” TRANSMISSION Securities and Exchange Commission 100 F Street, N.W. Washington, D.C. 20549 Re:Sun Life Assurance Company of Canada (U.S.) (“Sun Life”) Registration Statement on Form S-3 Pertaining to Compass G Contracts Commissioners: The enclosed Registration Statement on Form S-3 (“New Form S-3”) is conveyed herewith for filing pursuant to the Securities Act of 1933 (the "1933 Act").The New Form S-3 is intended to register the continued offer and sale of certain market value adjusted interests (“MVAs”) that are now registered pursuant to a currently-effective registration statement on Form S-3 (File No. 333-133684). I.Purpose of the New Form S-3 The sole purpose for filing the New Form S-3 is to satisfy the triennial re-filing requirement of Rule 415(a)(5) and (6) under the 1933 Act. The MVAs that are the subject of the New Form S-3 are the same MVAs that are the subject of a currently-effective Form S-3 registration statement under File No. 333-133684 (the “Old Form S-3”).Sun Life issues the MVAs pursuant to a form of annuity contract (“Contract”) that is sold to certain group benefit plans sponsored by an employer, an association, or another group. These are Sun Life’s “Compass G”
